Citation Nr: 0628899	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  99-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a lumbar spine 
disability, evaluated as 20 percent disabling prior to 
January 9, 2006.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel 




INTRODUCTION

The veteran served on active duty from April 1983 to January 
1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

As noted in the January 2005 Remand, the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to September 23, 2002, only the earlier criteria 
for rating the veteran's lumbar spine disability are 
applicable.

2.  The most recent criteria for rating the veteran's lumbar 
spine disability are applicable only from September 26, 2003.

3.  With respect to the period of time subsequent to 
September 2002, neither the pre-September 2002 nor the 
amended criteria for rating effective September 23, 2002, are 
more favorable to the veteran.

4.  With respect to the period of time subsequent to 
September 2003, none of the three sets of rating criteria is 
most favorable to the veteran.

5.  Prior to January 9, 2006, the veteran's lumbar spine 
disability was manifested by severe limitation of motion, 
including pain on motion.

6.  The veteran's lumbar spine disability is currently 
manifested by severe limitation of motion, including pain on 
motion.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but 
no higher, for the veteran's lumbar spine disability were met 
prior to January 9, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5235-5243 (2005).

2.  The criteria for increased disability rating for the 
veteran's lumbar spine disability, currently evaluated as 40 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Assist and Notify
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The law requires that when 
a complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his or her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Notice must inform a claimant of (1) any information 
and evidence not of record needed to substantiate the claim; 
(2) what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  Under 
38 C.F.R. § 3.159(b)(1), VA must also ask the claimant to 
submit any pertinent evidence in his or her possession.  

The veteran's claim was originally denied by a rating 
decision in August 1998.  In a March 2005 letter, VA informed 
the veteran of what information and evidence was needed to 
substantiate the claim for an increased rating, what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to submit any evidence in his 
possession that pertained to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

Any defect with respect to the timing of the notice in March 
2005 was harmless error.  While the notice provided to the 
veteran in that letter was not given prior to the first RO 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) and, after the notice was provided, the 
veteran's claim was re-adjudicated by a Supplemental 
Statement of the Case (SSOC) in March 2006.  These actions 
essentially cured the error in the timing of the notice.  Any 
defect with respect to the effective date of the notice 
provided in this case will be rectified by the RO when it 
effectuates the grant.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided examinations in July 1998, July 2000, May 2001, 
June 2001, February 2003, and January 2006.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further, the RO's efforts have complied with the 
instructions contained in the May 2000, March 2001, and 
November 2003 Remands from the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Further development and further 
expending of VA's resources is not warranted.

Analysis
During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 
32449-32450 (June 10, 2004).  The law requires that for any 
date prior to September 23, 2002, the Board cannot apply the 
first set of revised regulations and that for any date prior 
to September 26, 2003, the Board cannot apply the second set 
of revised regulations.

The first set of rating criteria were provided to the veteran 
and his representative in a September 1998 statement of the 
case (SOC).  Both sets of amended criteria were provided to 
the veteran and his representative in an October 2004 
supplement statement of the case (SSOC).  Therefore, the 
veteran and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to all three sets of 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to January 9, 2006, the veteran's lumbar spine 
disability was evaluated as 20 percent disabling under 
Diagnostic Code 5295 for lumbosacral strain with muscle spasm 
on extreme forward bending or loss of lateral spine motion in 
a standing position.  The highest disability rating under 
this diagnostic code, a 40 percent disability rating, is 
warranted for symptoms of a severe lumbosacral strain with 
listing of whole spine to opposite side; positive 
Goldthwaite's sign; marked limitation of forward bending in 
standing position; loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space; or some of these symptoms with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

A 40 percent rating is also available under Diagnostic Code 
5292 for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  In this 
case, the increase of the veteran's disability from 20 to 40 
percent, effective from January 9, 2006, was based upon a 
finding of severe limitation of motion.  The evidence shows 
that the veteran had essentially the same symptoms prior to 
January 9, 2006.  He had limitation of flexion to 80 degrees 
and limitation of lateral flexion to 25 degrees bilaterally 
shown on VA examination in July 1998.  More importantly, he 
had "definite" pain on flexion and mild pain on all other 
motions.  Although the point of the onset of the pain was not 
specified, given that at the January 2006 VA examination, in 
response to a specific inquiry about the onset of pain, the 
examiner reported that pain occurred throughout the ranges of 
motion, it seems likely that even in July 1998 the pain 
occurred throughout the ranges of motion.  Were that not the 
case, the examiner would have been expected to specify the 
onset of pain.  During the period before January 9, 2006, the 
veteran missed extensive time from work due to his back pain, 
he pursued prolonged physical therapy treatment, and 
ultimately sought another occupation.  So the evidence shows 
that as early as July 1998 the veteran's service-connected 
lumbar spine disability was manifested by severe limitation 
of motion due to pain.  Accordingly, the veteran meets the 
criteria for a 40 percent disability rating under Diagnostic 
Code 5292 for severe limitation of motion prior to January 9, 
2006.

The veteran does not meet the criteria for a rating greater 
than 40 percent either before January 9, 2006, or since that 
date.

Turning to the diagnostic codes under the old criteria that 
provided disability ratings higher than 40 percent for lumbar 
spine disabilities, there is no evidence of a vertebral 
fracture to warrant a higher evaluation under Diagnostic Code 
5285 for residuals of fracture of vertebra.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2003).  Likewise, there is no 
evidence of ankylosis of the lumbar spine to warrant a higher 
evaluation under Diagnostic Code 5289.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  The veteran has 
consistently demonstrated motion of his lumbar spine although 
his ability to flex and extend his spine is limited.

The veteran has also been diagnosed with intervertebral disc 
syndrome (degenerative disc disease).  Under the old 
criteria, Diagnostic Code 5293 provided for a 60 percent 
disability rating for pronounced intervertebral disc syndrome 
with little intermittent relief and persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The 
veteran has received at least intermittent relief for his 
symptoms.  The veteran's symptoms have tended to be worse in 
the morning and improve thereafter.  He has also had relief 
when being treated with physical therapy or massage and when 
using a TENS unit.  Accordingly, the preponderance of the 
evidence is against the assignment of a 60 percent disability 
rating under Diagnostic Code 5293 of the old criteria.

Under the first set of amended criteria, intervertebral disc 
syndrome under Diagnostic Code 5293 is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent disability rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  The veteran has not 
been prescribed bed rest by a physician, either before or 
since January 9, 2006.  The veteran was excused from work by 
a physician in 1998, but there is no indication that the 
veteran was prescribed bed rest.  The record indicates that 
he was restricting in activities involving lifting and 
prolonged standing.  At the January 2006 VA examination, the 
examiner noted specifically that the veteran had not been 
prescribed bed rest in the previous one-year period.  
Accordingly, the preponderance of the evidence is against the 
assignment of a 60 percent disability rating under Diagnostic 
Code 5293 of the amended criteria.

The evidence shows that the veteran does not have any 
neurologic abnormalities, including impairment of the bowel, 
bladder, or lower extremities, to support a separate rating 
under the old criteria or the first set of amended criteria.

Under the second set of amended criteria, a back disability 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Formula, the veteran does not meet the 
criteria for a rating higher than 40 percent for either 
unfavorable ankylosis of the entire thoracolumbar spine (50 
percent) or unfavorable ankylosis of the entire spine (100 
percent).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  The veteran has not been diagnosed with any 
neurologic abnormalities including impairment of the bowel, 
bladder, or lower extremities to warrant a separate rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) 
(2005).

Finally, the veteran is not entitled to a rating greater than 
40 percent under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 60 percent 
disability rating is assigned for intervertebral disc 
syndrome manifested by incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  For purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2005).  
Again, the veteran has not been prescribed bed rest by a 
physician, either before or since January 9, 2006.

Accordingly, the veteran meets the criteria for a 40 percent 
disability rating for his lumbar spine disability prior to 
January 9, 2006, but the preponderance of the evidence is 
against the assignment of a disability rating greater than 40 
percent either before or since that date under any of the 
three sets of diagnostic criteria.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
veteran has pain on motion, the Board finds that a 40 percent 
disability rating considers the veteran's functional loss, 
pain, and weakness resulting from his lumbar spine 
disability.  Indeed, without consideration of the veteran's 
pain, weakness, and functional loss, a lower rating would 
have been assigned.


ORDER

Entitlement to a 40 percent rating, but no higher, for the 
veteran's service-connected lumbar spine disability is 
granted prior to January 9, 2006, subject to the laws and 
regulations governing to the award of monetary benefits.

Entitlement to an increased disability rating for the 
veteran's service-connected lumbar spine disability, 
currently evaluated as 40 percent disabling is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


